     Case 19-40581-elm13 Doc 13 Filed 03/07/19                            Entered 03/07/19 16:50:55             Page 1 of 16
Leinart Law Firm
11520 N. Central Expressway
Suite 212
Dallas, Texas 75243

Bar Number: 00794156
Phone: (469) 232-3328

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION
In re: Dean Patrick Moore                         xxx-xx-2196             §          Case No:     19-40581-elm-13
       821 Patio Street                                                   §
                                                                                     Date:        3/7/2019
       Aubrey, TX 76227                                                   §
                                                                          §          Chapter 13
                                                                          §




                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES

    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.

    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.

    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.

Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:     Variable                      Value of Non-exempt property per § 1325(a)(4):         $0.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:    $119,000.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 60 months
     Case 19-40581-elm13 Doc 13 Filed 03/07/19                             Entered 03/07/19 16:50:55                 Page 2 of 16
Case No:      19-40581-elm-13
Debtor(s):    Dean Patrick Moore




                                                        MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17

A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $1,000.00     per month, months    1       to    1    .
             $2,000.00     per month, months    2       to   60    .

          For a total of    $119,000.00     (estimated " Base Amount ").

          First payment is due      3/9/2019        .

          The applicable commitment period ("ACP") is        60   months.

          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .

          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .

          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
               $0.00          .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:

     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are            $0.00           and shall be paid in full
          prior to disbursements to any other creditor.

     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                      DSO CLAIMANTS                           SCHED. AMOUNT            %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To                        Leinart Law Firm               , total:         $3,700.00     ;
       $0.00    Pre-petition;             $3,700.00    disbursed by the Trustee.




                                                                  Page 2
     Case 19-40581-elm13 Doc 13 Filed 03/07/19                            Entered 03/07/19 16:50:55               Page 3 of 16
Case No:     19-40581-elm-13
Debtor(s):   Dean Patrick Moore


D.(1) PRE-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           SCHED.              DATE              %       TERM (APPROXIMATE)          TREATMENT
                                                  ARR. AMT        ARR. THROUGH                    (MONTHS __ TO __)

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                 # OF PAYMENTS             CURRENT POST-              FIRST CONDUIT
                                                                PAID BY TRUSTEE          PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.

                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.

                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

BBVA Compass                                       $26,108.00         $15,050.00       5.00%                                          Pro-Rata
2011 Jaguar XJL

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

Freedom Truck Finance                                                  $3,719.00       5.00%                                          Pro-Rata
2005 Internation 9400Ia
Wells Fargo Dealer Services                                           $30,602.00       5.00%                                          Pro-Rata
2015 GMC Sierra 1500

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.




                                                                 Page 3
     Case 19-40581-elm13 Doc 13 Filed 03/07/19                           Entered 03/07/19 16:50:55               Page 4 of 16
Case No:     19-40581-elm-13
Debtor(s):   Dean Patrick Moore


F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                SCHED. AMT.            VALUE                 TREATMENT
                           COLLATERAL

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                        CREDITOR                                                   COLLATERAL                              SCHED. AMT.

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)
Internal Revenue Service                                                        $45,000.00       Month(s) 1-59                     Pro-Rata

I.   SPECIAL CLASS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
Acceptance Now                                                    $2,094.00
Alliance One Receivables Mgmt                                     $1,134.68
BBVA Compass                                                     $11,058.00 Unsecured portion of the secured debt (Bifurcated)
Casus Healthcare                                                    $310.00
Chrysler Financial/TD Auto                                            $0.00
Citicards Cbna                                                        $0.00
CitiFinancial                                                         $0.00
Credit Systems International, Inc                                    $20.00
Credit Systems International, Inc                                    $20.00
Excel Dental                                                      $1,264.18
First Premier Bank                                                $1,008.00
First Premier Bank                                                  $518.00
Frost-Arnett Company                                                $514.81
Innovative Emerg Medicine, PA                                         $0.00


                                                                Page 4
       Case 19-40581-elm13 Doc 13 Filed 03/07/19                            Entered 03/07/19 16:50:55                Page 5 of 16
Case No:     19-40581-elm-13
Debtor(s):   Dean Patrick Moore


Internal Revenue Service                                           $90,000.00
LVNV Funding/Resurgent Capital                                         $333.00
Merrick Bank/CardWorks                                               $1,147.00
National Credit Adjusters                                            $1,583.75
NTTA                                                                      $0.00
NTTA                                                                 $2,756.09
Professional Account Management                                        $155.05
Rise                                                                      $0.00
Santander Consumer USA                                                    $0.00
Springleaf Financial S                                                    $0.00
Springleaf Financial S                                                    $0.00
Synchrony Bank/Car Care One                                               $0.00
Texas Health Physicians Group                                             $0.00
United Revenue Corp                                                  $1,100.00
Usaa Federal Savings Bank                                                 $0.00

TOTAL SCHEDULED UNSECURED:                                        $115,016.56

The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     2%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                    § 365 PARTY                        ASSUME/REJECT          CURE AMOUNT         TERM (APPROXIMATE)            TREATMENT
                                                                                                   (MONTHS __ TO __)

                                                        SECTION II
                                    DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                    FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:

Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:
Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:
The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:

Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.


                                                                   Page 5
        Case 19-40581-elm13 Doc 13 Filed 03/07/19                          Entered 03/07/19 16:50:55                Page 6 of 16
Case No:     19-40581-elm-13
Debtor(s):   Dean Patrick Moore


The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)    SECURED CLAIMS TO BE PAID BY TRUSTEE:

The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)    SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:

Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.
F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:

The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).

Each secured claim shall constitute a separate class.




                                                                  Page 6
     Case 19-40581-elm13 Doc 13 Filed 03/07/19                              Entered 03/07/19 16:50:55                Page 7 of 16
Case No:     19-40581-elm-13
Debtor(s):   Dean Patrick Moore


G. DIRECT PAYMENTS BY DEBTOR(S):

Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:
Classified unsecured claims shall be treated as allowed by the Court.

J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.

K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.

L.   CLAIMS TO BE PAID:

"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."

N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:

Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:

A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.




                                                                   Page 7
     Case 19-40581-elm13 Doc 13 Filed 03/07/19                             Entered 03/07/19 16:50:55                Page 8 of 16
Case No:     19-40581-elm-13
Debtor(s):   Dean Patrick Moore


Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:

Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.




                                                                  Page 8
     Case 19-40581-elm13 Doc 13 Filed 03/07/19                             Entered 03/07/19 16:50:55                Page 9 of 16
Case No:     19-40581-elm-13
Debtor(s):   Dean Patrick Moore


4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:

Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure.




                                                                  Page 9
    Case 19-40581-elm13 Doc 13 Filed 03/07/19                          Entered 03/07/19 16:50:55                Page 10 of 16
Case No:     19-40581-elm-13
Debtor(s):   Dean Patrick Moore


                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Marcus Leinart
Marcus Leinart, Debtor's(s') Attorney                                     Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Marcus Leinart                                                        00794156
Marcus Leinart, Debtor's(s') Counsel                                      State Bar Number




                                                               Page 10
    Case 19-40581-elm13 Doc 13 Filed 03/07/19                         Entered 03/07/19 16:50:55                  Page 11 of 16
Case No:     19-40581-elm-13
Debtor(s):   Dean Patrick Moore




                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the    7th day of March, 2019        :

(List each party served, specifying the name and address of each party)


Dated:              March 7, 2019                                         /s/ Marcus Leinart
                                                                          Marcus Leinart, Debtor's(s') Counsel

Acceptance Now                                    CitiFinancial                                     First Premier Bank
xxxxxxxxxxxxxxxxxxxx1955                          xxxxxxxxxxxx9538                                  xxxxxxxxxxxx6607
ATTN: AcceptanceNOW Customer                      Attn: Bankruptcy                                  Attn: Bankruptcy
Service / B                                       605 Munn Rd                                       PO Box 5524
5501 Headquarters Dr                              Fort Mill, SC 29715                               Sioux Falls, SD 57117
Plano, TX 75024

Alliance One Receivables Mgmt                     Credit Systems International, Inc                 Freedom Truck Finance
6160 Mission Gorge Road                           xxxxx0868                                         xxxxxxxxxxxxx1001
Ste. 300                                          Attn: Bankruptcy                                  12221 Merit Dr Ste 1175
San Diego, CA 92120                               PO Box 1088                                       Dallas, TX 75251
                                                  Arlington, TX 76004


BBVA Compass                                      Credit Systems International, Inc                 Frost-Arnett Company
xxxxxx7573                                        xxxxx1683                                         PO Box 198988
Attn: Bankruptcy                                  Attn: Bankruptcy                                  Nashville, TN 37219-8988
PO Box 10566                                      PO Box 1088
Birmingham, AL 35296                              Arlington, TX 76004


Casus Healthcare                                  Dean Patrick Moore                                Innovative Emerg Medicine, PA
xxxxx5613                                         821 Patio Street                                  PO Box 8317
PO Box 58180                                      Aubrey, TX 76227                                  Philadelphia, PA 19101-8317
Oklahoma City, OK 73107



Chrysler Financial/TD Auto                        Excel Dental                                      Internal Revenue Service
xxxxxx8030                                        3851 South Stonebridge PLace                      Centralized Insolvency Operations
Attn: Bankruptcy                                  McKinney, TX 75070                                PO Box 7346
PO Box 9223                                                                                         Philadelphia, PA 19101-7346
Farmington Hills, MI 48333


Citicards Cbna                                    First Premier Bank                                LVNV Funding/Resurgent Capital
xxxxxxxxxxxx5381                                  xxxxxxxxxxxx0974                                  xxxxxxxxxxxx0881
Citi Bank                                         Attn: Bankruptcy                                  Attn: Bankruptcy
PO Box 6077                                       PO Box 5524                                       PO Box 10497
Sioux Falls, SD 57117                             Sioux Falls, SD 57117                             Greenville, SC 29603




                                                               Page 11
    Case 19-40581-elm13 Doc 13 Filed 03/07/19      Entered 03/07/19 16:50:55   Page 12 of 16
Case No:     19-40581-elm-13
Debtor(s):   Dean Patrick Moore


Merrick Bank/CardWorks            Springleaf Financial S
xxxxxxxxxxxx5623                  xxxxxxxxxxxxx1789
Attn: Bankruptcy                  3220 Wilkinson Blvd Unit A4
PO Box 9201                       Charlotte, NC 28208
Old Bethpage, NY 11804


National Credit Adjusters         Springleaf Financial S
PO Box 3023                       xxxxxxxxxxxxx1789
Hutchinson, KS 67504              809 E Arrowood Rd Ste 80
                                  Charlotte, NC 28217



NTTA                              Synchrony Bank/Car Care One
PO Box 660244                     xxxxxxxxxxxx7081
Dallas, TX 75266-0244             Attn: Bankruptcy Dept
                                  PO Box 965060
                                  Orlando, FL 32896


NTTA                              Texas Health Physicians Group
xxxxx8943                         PO Box 650058
PO Box 660244                     Dallas, TX 75265-0058
Dallas, TX 75266-0244



Pam Bassel                        United Revenue Corp
7001 Blvd 26, Suite 150           xxx1763
North Richland Hills, TX 76180    204 Billings St
                                  Suite 120
                                  Arlington, TX 76010


Professional Account Management   Usaa Federal Savings Bank
xxxx5953                          xxxx2371
PO Box 866608                     Attn: Bankruptcy
Plano, TX 75086                   10750 McDermott Freeway
                                  San Antonio, TX 78288


Rise                              Wells Fargo Dealer Services
xx8358                            xxxxxxxx9558
Attn: Bankruptcy                  Attn: Bankruptcy
PO Box 101808                     PO Box 19657
Fort Worth, TX 76185              Irvine, CA 92623


Santander Consumer USA
xxxxxxxxxxxxx1000
Attn: Bankruptcy
PO Box 961245
Fort Worth, TX 76161




                                            Page 12
      Case 19-40581-elm13 Doc 13 Filed 03/07/19                           Entered 03/07/19 16:50:55                    Page 13 of 16
Leinart Law Firm
11520 N. Central Expressway
Suite 212
Dallas, Texas 75243

Bar Number: 00794156
Phone: (469) 232-3328
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                      FORT WORTH DIVISION
                                                             Revised 10/1/2016

IN RE: Dean Patrick Moore                          xxx-xx-2196      §      CASE NO: 19-40581-elm-13
       821 Patio Street                                             §
       Aubrey, TX 76227                                             §
                                                                    §
                                                                    §




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                       3/7/2019
                                                                                                   DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                   Variable Plan Payments. See Monthly Schedule below.*

 Disbursements                                                                                   First (1)                 Second (2) (Other)

 Account Balance Reserve                                                                           $5.00              $5.00 carried forward

 Trustee Percentage Fee                                                                           $99.50                          See below*

 Filing Fee                                                                                        $0.00                          See below*

 Noticing Fee                                                                                     $34.65                          See below*

 Subtotal Expenses/Fees                                                                         $139.15                          See below*
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $860.85                          See below*


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                              Adequate              Adequate
                                                                           Scheduled           Value of       Protection           Protection
 Name                                 Collateral                             Amount           Collateral     Percentage       Payment Amount
 BBVA Compass                         2011 Jaguar XJL                      $26,108.00        $15,050.00          1.25%                $188.13
 Freedom Truck Finance                2005 Internation 9400Ia               $3,719.00         $5,500.00          1.25%                 $68.75
 Wells Fargo Dealer Services          2015 GMC Sierra 1500                 $30,602.00        $25,000.00          1.25%                $312.50

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                            $569.38

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                             Scheduled         Value of
 Name                                 Collateral                            Start Date         Amount         Collateral      Payment Amount

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                               $0.00




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
          Case 19-40581-elm13 Doc 13 Filed 03/07/19                        Entered 03/07/19 16:50:55                 Page 14 of 16
Case No:     19-40581-elm-13
Debtor(s):   Dean Patrick Moore



 CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                            Adequate           Adequate
                                                                            Scheduled          Value of     Protection        Protection
   Name                                   Collateral                          Amount          Collateral   Percentage    Payment Amount

                Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                        $0.00

                                                   TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                          $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                             $569.38
      Debtor's Attorney, per mo:                                                                                                 $291.47
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                    $0.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                        $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                           $569.38
      Debtor's Attorney, per mo:                                                                           See Monthly Schedule below*
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                  $0.00

*Monthly Schedule

                              Account          Trustee                                  Subtotal                                 Available
                   Plan       Balance       Percentage       Filing     Noticing      Expenses/                     Available           for
   Month        Payment       Reserve              Fee       Fees         Fees            Fees        Available      for APD      Attorney
      1        $1,000.00          $5.00        $99.50       $0.00        $34.65         $139.15      $860.85        $569.38      $291.47
      2        $2,000.00                      $200.00                                   $200.00     $1,800.00       $569.38     $1,230.62
      3        $2,000.00                      $200.00                                   $200.00     $1,800.00       $569.38     $1,230.62
      4        $2,000.00                      $200.00                                   $200.00     $1,800.00       $569.38      $947.29


 Order of Payment:

 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.



 DATED:________________________
         3/7/2019

 /s/ Marcus Leinart
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-40581-elm13 Doc 13 Filed 03/07/19                    Entered 03/07/19 16:50:55              Page 15 of 16


                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

  IN RE:   Dean Patrick Moore                                                       CASE NO.     19-40581-elm-13

                                                                                   CHAPTER       13

                                                    Certificate of Service


I hereby certify that on this date, I did serve a true and correct copy of the foregoing to the following interested parties and
those listed on the attached matrix by United States Mail, First Class:

Date:      3/7/2019                                               /s/ Marcus Leinart
                                                                  Marcus Leinart
                                                                  Attorney for the Debtor(s)


Acceptance Now                                 CitiFinancial                                   Frost-Arnett Company
ATTN: AcceptanceNOW Customer                   Attn: Bankruptcy                                PO Box 198988
Service / B                                    605 Munn Rd                                     Nashville, TN 37219-8988
5501 Headquarters Dr                           Fort Mill, SC 29715
Plano, TX 75024


Alliance One Receivables Mgmt                  Credit Systems International, Inc               Innovative Emerg Medicine, PA
6160 Mission Gorge Road                        Attn: Bankruptcy                                PO Box 8317
Ste. 300                                       PO Box 1088                                     Philadelphia, PA 19101-8317
San Diego, CA 92120                            Arlington, TX 76004



BBVA Compass                                   Dean Patrick Moore                              Internal Revenue Service
Attn: Bankruptcy                               821 Patio Street                                Centralized Insolvency Operations
PO Box 10566                                   Aubrey, TX 76227                                PO Box 7346
Birmingham, AL 35296                                                                           Philadelphia, PA 19101-7346



Casus Healthcare                               Excel Dental                                    Leinart Law Firm
PO Box 58180                                   3851 South Stonebridge PLace                    11520 N. Central Expressway
Oklahoma City, OK 73107                        McKinney, TX 75070                              Suite 212
                                                                                               Dallas, Texas 75243



Chrysler Financial/TD Auto                     First Premier Bank                              LVNV Funding/Resurgent Capital
Attn: Bankruptcy                               Attn: Bankruptcy                                Attn: Bankruptcy
PO Box 9223                                    PO Box 5524                                     PO Box 10497
Farmington Hills, MI 48333                     Sioux Falls, SD 57117                           Greenville, SC 29603



Citicards Cbna                                 Freedom Truck Finance                           Merrick Bank/CardWorks
Citi Bank                                      12221 Merit Dr Ste 1175                         Attn: Bankruptcy
PO Box 6077                                    Dallas, TX 75251                                PO Box 9201
Sioux Falls, SD 57117                                                                          Old Bethpage, NY 11804
      Case 19-40581-elm13 Doc 13 Filed 03/07/19          Entered 03/07/19 16:50:55        Page 16 of 16


                                  UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF TEXAS
                                        FORT WORTH DIVISION

  IN RE:   Dean Patrick Moore                                         CASE NO.   19-40581-elm-13

                                                                      CHAPTER    13

                                         Certificate of Service
                                          (Continuation Sheet #1)

National Credit Adjusters             Springleaf Financial S
PO Box 3023                           809 E Arrowood Rd Ste 80
Hutchinson, KS 67504                  Charlotte, NC 28217




NTTA                                  Synchrony Bank/Car Care One
PO Box 660244                         Attn: Bankruptcy Dept
Dallas, TX 75266-0244                 PO Box 965060
                                      Orlando, FL 32896



Pam Bassel                            Texas Health Physicians Group
7001 Blvd 26, Suite 150               PO Box 650058
North Richland Hills, TX 76180        Dallas, TX 75265-0058




Professional Account Management       United Revenue Corp
PO Box 866608                         204 Billings St
Plano, TX 75086                       Suite 120
                                      Arlington, TX 76010



Rise                                  Usaa Federal Savings Bank
Attn: Bankruptcy                      Attn: Bankruptcy
PO Box 101808                         10750 McDermott Freeway
Fort Worth, TX 76185                  San Antonio, TX 78288



Santander Consumer USA                Wells Fargo Dealer Services
Attn: Bankruptcy                      Attn: Bankruptcy
PO Box 961245                         PO Box 19657
Fort Worth, TX 76161                  Irvine, CA 92623



Springleaf Financial S
3220 Wilkinson Blvd Unit A4
Charlotte, NC 28208
